DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to applicant's argument that Sutton, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Van Aken discloses “a sensor or measuring device (not shown) is arranged in the housing….  Another possibility is to apply a temperature device, such as a thermocouple or a thermostat, to measure a temperature in the toasting space.  Such devices send an input signal corresponding to the measured quantity to the control unit.  The control unit uses this signal to activate the cooling device and/or lower the power level of the heating elements” (emphasis added) (page 8, ll. 13-19).  It logically follows that the phrase “lower the power level of the heating elements” means that there is an initial power level that the control unit lowers the power level from.  
Additionally, the Examiner asserts that the broadest reasonable interpretation of the claimed modes include de-energizing a heat element (i.e., on/off). 
As Sutton teaches a thermal sensor (bimetallic actuator) to change modes (turn on/off heating elements) for a toaster, the Examiner maintains that a person of ordinary skill in the art would have found it obvious to incorporate the teachings of Sutton into the apparatus of Van Aken.
In regards to the Applicant’s remarks “[t]here is no disclosure in Sutton of the heaters 21 or auxiliary heaters 67 being operated at a second power; they are either on or off”.  The Examiner respectfully disagrees.
Specifically, paragraph [0043] of the published specification states:  “the bimetallic actuator 20 should be in its first position as shown in FIG. 3 … This causes the microcontroller to energize both heating elements giving 2.2 kW of heating power…. the bimetallic actuator 20 snaps into its second, reverse curvature position which pushes the push rod 12 horizontally and so separates the leaf spring contacts 18 which de-energizes one of the heating elements leaving only one heating element energized. The hot box 6 is therefore only heated at a power of 1.1 Sutton’s turning on/off of heating elements is different from the instant application’s first and second modes.
Applicant argues that “that the cooling time is critical to operation of the toaster and the skilled person would not therefore seek to reduce it as the rejection assumes”.  It appears that this argument is only relevant to the subject matter contained in claim 28.  However, this argument is directed toward independent claim 1 without incorporating the subject matter from claim 28.  Further, this argument is not elaborated in Applicant’s response for claim 28.  Therefore, the Examiner takes the position that this argument is not persuasive.
Applicant argues that “Sutton acts only as a timer, not as a sensor sensing temperature in the toasting space, the bimetallic actuator 33 taught in Sutton must be sufficiently thermally isolated from the toasting space that the increased temperature inside the toasting space upon energization of the main heaters 21 does not counteract the cooling of the bimetallic timer 33”.  The Examiner respectfully disagrees.  
At the outset, Sutton is completely silent in regards to the bimetallic actuator being thermally isolated from the toasting space.  Without supporting evidence, the Examiner asserts that the Applicant’s statements to be merely conclusory.  Further, it is clear from Fig. 1, reproduced below, that slots 25 which “permit vertical movement of the arms 24” would obviously permit heated air from Sutton’s slots 25 would obviously allow heat to escape the toasting space and influence the bimetallic timer 33.

    PNG
    media_image1.png
    406
    297
    media_image1.png
    Greyscale


Applicant argues that “[i]n contrast, combining the teaching of Sutton with Van Aken as suggested would require measuring the temperature inside the toasting space such that the device switches between a first heating mode and a second heating mode based on the increasing temperature inside the toasting space.  This is entirely contrary to Sutton’s teaching.”  (Emphasis original).  Even if this 
MPEP 2145 states “the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose” (emphasis added).  See also MPEP 2143.01.  As stated above, the primary reference, Van Aken, discloses the use of a temperature device is arranged in the housing to measure the temperature of the toasting space.  Therefore, the Examiner asserts that incorporating the teaching of Sutton into Van Aken would not change the principle of operation of the primary reference or render Van Aken inoperable for its intended purpose.
Applicant argues that “there is simply no disclosure [White] of either the auxiliary heater 39 or the main heater H operating in anything other than a first mode at a first power, let alone switching to a second mode due to the snap action of the bimetallic actuator.”  The Examiner respectfully disagrees.
As discussed above, the Examiner does not rely on secondary or tertiary references to teach the power mode switching feature, but relies on the primary reference, Van Aken.
Applicant argues that “as with the teaching of Sutton, the skilled person would appreciate from the teaching of White that the bimetallic timer 35 must be thermally isolated from the inner compartment such that increased temperature 
As with Sutton, White also does not contain any teaching of the bimetallic timer 35 being thermally isolated from the toasting space.  Similarly, the Examiner takes the position that the Applicant’s statement to be merely conclusory.  As with Sutton, White also teaches slots 49 to allow the arms 20 and 21 to move upwardly and downwardly (col. 3, ll. 35-39 and Fig. 1, produced below, White).  Moreover, the Examiner asserts that the slots 49 would obviously allow heat to escape the toasting space and influence the bimetallic timer 35.

    PNG
    media_image2.png
    488
    400
    media_image2.png
    Greyscale

Applicant argues that the motivation to combine White with Van Aken “is not a need which arises in Van Aken and thus it does not provide any reason for 
At the outset, it is unclear which section of the MPEP that supports the basis of this Applicant’s argument.  Even if the MPEP required the primary reference to provide a reason/need for the skilled person to use the teachings of a secondary reference, which the Examiner does not concede, the Examiner asserts that Van Aken, White, and the instant application address the same problem.
Van Aken explicitly discloses the problem “[m]oreover depending if the toaster has been used beforehand and thus if the toasting space is still heated or not, the period in which the above-mentioned critical temperature is reached can differ a lot” (page 2, ll. 2-5).  Furthermore, White teaches “compensate for the rise in temperature of the timer as a whole and lengthen the timing period for each succeeding toasting operation” (col. 2, ll. 14-19).  Additionally, the instant application states “[a] further complication arises in that the amount of time it takes a typical toaster to reach a working temperature varies significantly depending on the initial state of the toaster, i.e. whether or not it has been used recently and thus whether the toasting space is already warm” (paragraph [0005]).  Therefore, it appears that White addresses problems identified by both the instant application and Van Aken.

Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.  Specifically, the “first power” and the “second power” are interpreted to include zero or “de-energized” power levels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim 1-5, 7, 10-11, 16, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. 2007/013031 (hereinafter Van Aken) in view of U.S. Patent No. 2563755 (hereinafter Sutton) and further in view of U.S. Patent No. 2486621 (hereinafter White).
Regarding claim 1, Van Aken discloses an apparatus (apparatus 10, Fig. 1, Van Aken) for toasting a food item (product 18, Fig. 1, Van Aken) and comprising a heating element (heating element 20, Fig. 1, Van Aken) arranged to heat the a surface of the food item (product 18, Fig. 1, Van Aken) by radiant heat (pg. 6, ll. 4-5, Van Aken), and an inner compartment housing (housing 12, Fig. 1, Van Aken) the inner heating element and adapted to receive a food item (“housing Van Aken), wherein the apparatus (apparatus 10, Fig. 1, Van Aken) is arranged to operate in a first mode where the heating element (heating element 20, Fig. 1, Van Aken) operates at a first power (power before t1, Fig. 3A, Van Aken) and a second mode where the heating element (heating element 20, Fig. 1, Van Aken) operates at a second power (pg. 6, ll. 29-33 and Fig. 3A, Van Aken).
Additionally, Van Aken discloses a sensor or measuring device (i.e., a temperature device, such as a thermocouple or a thermostat) positioned within the inner compartment so as to responsive to a temperature within the inner compartment (being arranged in the housing to measure a temperature in the toasting space, page 8, ll. 13-17, Van Aken).  
Further, Van Aken discloses the use of a thermal sensor to switch from the first mode to the second mode at a predetermined temperature. See pg. 8, ll. 15-19.  Moreover, Van Aken discloses when a temperature of the toasting space reached “temperature T1 the power of the heating elements decreases”.  See page 8, ll. 25-28 and Figs. 3A-3C.  Furthermore, Van Aken discloses having the power levels of the heating elements corresponding with the temperature in the toasting space.  See page 9, ll. 18-21 and Figs. 3A-3C.  In view of the above, the Examiner takes the Van Aken discloses a mode-switching thermally sensitive component.
However, Van Aken does not explicitly disclose an apparatus for toasting a food item arranged to receive and support said food item during toasting, the apparatus further comprising a snap-acting thermally sensitive actuator having a first position and a second position and being arranged to switch from the first mode to the second mode at a predetermined temperature by snapping from the first position to the second position, the apparatus further comprising a vertically moveable carriage wherein the vertically moveable carriage is arranged to force the thermally sensitive actuator to return to said first position.
Sutton is directed toward an electric toaster.  Sutton teaches an apparatus for toasting a food item arranged to receive and support (carriers 20 Fig. 3, Sutton) said food item during toasting, the apparatus further comprising a thermally sensitive actuator (bimetal 33, Figs. 1-5, Sutton) having a first position (bimetal 33 with solid lines, Fig. 4, reproduced below, Sutton) and a second position (bimetal 33 with dashed lines, col. 6, ll. 60-61 and Fig. 4, Sutton) and being arranged to switch from the first mode to the second mode at a predetermined temperature by moving from the first position (bimetal 33 with solid lines, Fig. 4, Sutton) to the second position (bimetal 33 with dashed lines, Fig. 4, Sutton), the apparatus further comprising a vertically moveable carriage (carriage plate 16, Figs. 1-2, Sutton) wherein the vertically moveable carriage is arranged to force the thermally sensitive actuator to return to said first position (“[m]ovement of the carriage plate 16 to upward position will also move the lug 60 upwardly to the dotted line position of Figure 2 so as to pivot the toggle arms 50 and 51 clockwise causing the lugs 58 and 59 to engage the free end of the bimetal 33 and move it upwardly even though the bimetal 33 is hot at this time”, col. 7, ll. 1-6, Sutton).


    PNG
    media_image3.png
    234
    429
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Aken to incorporate the teachings of Sutton to an apparatus for toasting a food item arranged to receive and support said food item during toasting, the apparatus further comprising a thermally sensitive actuator having a first position and a second position and being arranged to switch from the first mode to the second Sutton, col. 12, ll. 1-2.
However, the cited prior art references do not explicitly teach a snap-acting thermally sensitive actuator snapping from the first position to the second position.
White is directed toward thermal timers for electric bread toasters.  White teaches a snap-acting thermally sensitive actuator snapping from the first position to the second position (“[i]n moving from its upper stable bowed position to its lower stable bowed position and vice versa, the bi-metal 35 moves through an unstable position and is snapped to its opposite stable position”, col. 3, ll. 60-64, White).  White contains other teachings of the bi-metal timer 35 snapping such as in col. 4, ll. 30-31.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Van Aken to incorporate the teachings of White to provide a snap-acting thermally sensitive actuator snapping from the first position to the second position. White, col. 2, ll. 14-19.
Regarding claim 2, the cited prior art references teach all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the mode-switching (pg. 8, ll. 15-28 and Figs. 3A-3C, Van Aken) snap-acting (col. 3, ll. 60-64, White) thermally sensitive actuator is a bimetallic actuator (bimetal 33, Sutton).
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the thermally sensitive actuator (bimetal 33, Fig. 2, Sutton) and the mode-switching (pg. 8, ll. 15-28 and Figs. 3A-3C, Van Aken) snap-acting (col. 3, ll. 60-64, White) thermally sensitive actuator (bimetal 33, Fig. 2, Sutton) moves from the first to the second position (bimetal 33 moves downwardly, Fig. 4, Sutton).
However, the cited prior art references, as currently applied, do not explicitly teach wherein the thermally sensitive actuator is arranged to act upon a 
Sutton is directed toward an electric toaster.  Sutton teaches wherein the thermally sensitive actuator (bimetal 33, Fig. 2, Sutton) is arranged to act upon a push rod (toggle arms 50 and 51, Fig. 5, Sutton) when the thermally sensitive actuator (bimetal 33, Fig. 2, Sutton) moves from the first to the second position (bimetal 33 moves downwardly, Fig. 4, Sutton) to cause the push rod (toggle arms 50 and 51, Fig. 5, Sutton) to open or close a pair of contacts (switch 46, col. 6, ll. 27-31, Sutton).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Aken to incorporate the teachings of Sutton to have the thermally sensitive actuator arranged to act upon a push rod when the thermally sensitive actuator moves from the first to the second position to cause the push rod to open or close a pair of contacts.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the need for users to wait any time either for the thermal element to heat up or cool off.  See Sutton, col. 12, ll. 1-2.
Regarding claim 4, the cited prior art references teach all of the limitations of claim 3, which claim 4 depends upon, as discussed above.  Additionally, the Sutton) and the first mode and the second mode (pg. 8, ll. 13-19, Van Aken).
However, the cited prior art references, as currently applied, do not explicitly teach wherein the contacts directly make or break a circuit powering an element or element portion forming part of the heating element.
Sutton is directed toward an electric toaster.  Sutton teaches wherein the contacts (switch 46, col. 6, ll. 27-31, Sutton) directly make or break a circuit powering an element or element portion forming part of the heating element (auxiliary heater 67, Fig. 5, Sutton).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Aken to incorporate the teachings of Sutton to have the contacts directly make or break a circuit powering an element or element portion forming part of the heating element.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the need for users to wait any time either for the thermal element to heat up or cool off.  See Sutton, col. 12, ll. 1-2.
Regarding claim 5, the cited prior art references teach all of the limitations of claim 3, which claim 5 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein a state of the contacts (switch 46, col. 6, ll. 27-31, Sutton) also provides an input signal to an electronic circuit controlling Van Aken) one or more aspects of operation of the apparatus (apparatus 10, Fig. 1, Van Aken).
Regarding claim 7, the cited prior art references teach all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the mode-switching (pg. 8, ll. 15-28 and Figs. 3A-3C, Van Aken) snap-acting (col. 3, ll. 60-64, White) thermally sensitive actuator (bimetal 33, Fig. 2, Sutton).
However, the cited prior art references, as currently applied, do not explicitly teach wherein the thermally sensitive actuator is arranged to be reset automatically at the end of a toasting cycle.
Sutton is directed toward an electric toaster.  Sutton teaches wherein the thermally sensitive actuator (bimetal 33, Fig. 2, Sutton) is arranged to be reset automatically at the end of a toasting cycle (“[m]ovement of the carriage plate 16 to upward position will also move the lug 60 upwardly to the dotted line position of Figure 2 so as to pivot the toggle arms 50 and 51 clockwise causing the lugs 58 and 59 to engage the free end of the bimetal 33 and move it upwardly even though the bimetal 33 is hot at this time”, col. 7, l. 1 - col. 8, l. 6, Sutton).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Aken to incorporate the teachings of Sutton to have the thermally sensitive Sutton, col. 12, ll. 1-2.
Regarding claim 10, the cited prior art references teach all of the limitations of independent claim 1, which claim 10 depends upon, as discussed above. Additionally, the cited prior art references teach comprising the mode-switching (pg. 8, ll. 15-28 and Figs. 3A-3C, Van Aken) snap-acting (col. 3, ll. 60-64, White) thermally sensitive actuator (bimetal 33, col. 4, ll. 20-22 and Figs. 1-2, Sutton) to provide a reset force capable of moving the mode-switching (pg. 8, ll. 15-28 and Figs. 3A-3C, Van Aken) snap-acting (col. 3, ll. 60-64, White) thermally sensitive actuator (bimetal 33, Sutton) from the second to the first position (bimetal 33 with dashed and solid lines, respectively, Fig. 4, Sutton).
However, the cited prior art references, as currently applied, do not explicitly teach comprising a reset member resiliently biased towards the thermally sensitive actuator to provide a reset force capable of moving the thermally sensitive actuator from the second to the first position.
Sutton is directed toward an electric toaster.  Sutton teaches comprising a reset member (lug 60, Sutton) resiliently biased towards the thermally sensitive actuator (spring 29 provides a tension force to pull the carriage plate 16 and lug 60 Sutton) to provide a reset force capable of moving the thermally sensitive actuator (bimetal 33, Sutton) from the second to the first position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Aken to incorporate the teachings of Sutton to have a reset member resiliently biased towards the thermally sensitive actuator to provide a reset force capable of moving the thermally sensitive actuator from the second to the first position.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the need for users to wait any time either for the thermal element to heat up or cool off.  See Sutton, col. 12, ll. 1-2.
Regarding claim 11, the cited prior art references teach all of the limitations of claim 10, which claim 11 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the reset member (lug 60, Sutton), the mode-switching (pg. 8, ll. 15-28 and Figs. 3A-3C, Van Aken) snap-acting (col. 3, ll. 60-64, White) thermally sensitive actuator (bimetal 33, Sutton), and the vertically moveable carriage (carriage plate 16, Figs. 1-2, Sutton).
However, the cited prior art references, as currently applied, do not explicitly teach wherein the reset member is arranged so that the reset member is held away from the actuator when the vertically moveable carriage is in an 
Sutton is directed toward an electric toaster.  Sutton teaches wherein the reset member (lug 60, Sutton) is arranged so that the reset member is held away (“[t]he arm 24 will engage cam 66 of latch lever 22 to move it clockwise until the hook 65 overlies the arm 24 so as to latch the carriers 20 and carriage plate 16 in toasting position”, col. 6, ll. 32-35, Sutton) from the actuator (bimetal 33, Sutton) when the vertically moveable carriage (carriage plate 16, Figs. 1-2, Sutton) is in an operative position but allowed to act on the actuator under its resilient bias when the vertically moveable carriage (carriage plate 16, Figs. 1-2, Sutton) is released to eject the food item (spring 29 provides a tension force to pull the carriage plate 16 and lug 60 upwards to indirectly engage with the bimetal 33, col. 4, ll. 20-22 and Figs. 1-2, Sutton).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Aken to incorporate the teachings of Sutton to have the reset member is arranged so that the reset member is held away from the actuator when the vertically moveable carriage is in an operative position by allowed to act on the actuator under its resilient bias when the vertically moveable carriage is released to eject the food item.  One skilled in the art would have been motivated to combine the Sutton, col. 12, ll. 1-2.
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 1, which claim 16 depends upon, as discussed above. Additionally, Van Aken discloses wherein the second power is lower than the first power (pg. 6, ll. 29-33 and Fig. 3A, Van Aken).
Regarding claim 34, the cited prior art references teach all of the limitations of independent claim 1, which claim 34 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the mode-switching (pg. 8, ll. 15-28 and Figs. 3A-3C, Van Aken) snap-acting (col. 3, ll. 60-64, White) thermally sensitive actuator (bimetal 33, Fig. 2, Sutton) has a natural reset temperature and the vertically moveable carriage (carriage plate 16, Figs. 1-2, Sutton).
Examiner takes the position that a bimetallic actuator, as taught by Sutton, inherently has a natural reset temperature (“permit bimetal 33 to cool and to move upwardly to its cold position” col. 6, ll. 30-31, Sutton).
However, the cited prior art references, as currently applied, do not explicitly teach wherein the vertically moveable carriage is arranged to force the thermally sensitive actuator to return to said first position when said actuator is still above said natural reset temperature.
Sutton is directed toward an electric toaster.  Sutton teaches wherein the vertically moveable carriage (carriage plate 16, Figs. 1-2, Sutton) is arranged to force the thermally sensitive actuator (bimetal 33, Fig. 2, Sutton) to return to said first position when said actuator is still above said natural reset temperature (“[m]ovement of the carriage plate 16 to upward position will also move the lug 60 upwardly to the dotted line position of Figure 2 so as to pivot the toggle arms 50 and 51 clockwise causing the lugs 58 and 59 to engage the free end of the bimetal 33 and move it upwardly even though the bimetal 33 is hot at this time”, col. 7, l. 1 - col. 8, l. 6, Sutton).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Aken to incorporate the teachings of Sutton to have the vertically moveable carriage is arranged to force the thermally sensitive actuator to return to said first position when said actuator is still above said natural reset temperature.  One skilled in the art would have been motivated to combine the references because doing so would eliminate the need for users to wait any time either for the thermal element to heat up or cool off.  See Sutton, col. 12, ll. 1-2.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Aken in view of Sutton and White and further in view of U.S. Patent No. 3684860 (hereinafter Synder).
Regarding claim 6, the cited prior art references teach all of the limitations of claim 3, which claim 6 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the pair of contacts (switch 46, col. 6, ll. 27-31, Sutton).
However, the cited prior art references do not explicitly teach wherein the pair of contacts are provided by leaf springs.
Synder is directed toward an electric toaster with improved heat-up cooldown bimetal timer.  Synder teaches wherein the pair of contacts are provided by leaf springs (leaf springs, col. 16, ll. 53-58, Synder).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Van Aken to incorporate the teachings of Synder to have the vertically moveable carriage is arranged to force the thermally sensitive actuator to return to said first position when said actuator is still above said natural reset temperature.  One skilled in the art would have been motivated to combine the references because doing so would accurately control the duration of a toasting time interval, and Synder, col. 1, ll. 43-50.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Aken in view of Sutton, White, and further in view of Chinese Patent No. 1074822 (hereinafter Chen).
Regarding claim 13, the cited prior art references teach all of the limitations of independent claim 1, which claim 13 depends upon, as discussed above. Additionally, the cited prior art references teach the heating elements (heating element 20, Van Aken) comprises at least two heating elements (“[a]lthough Fig. 1 shows just one heating element, usually the housing accommodates a number of heating elements... The heating elements preferably functions within a certain range of power levels and/or can be separately operated. ” Emphasis added. Pg. 6, ll. 7-13, Van Aken).
However, the cited prior art references do not explicitly teach power between the first and second modes is altered by selectively energizing the heating elements.
Chen is directed toward an electric cooking pot.  Chen teaches:
“Once the amount of liquid drops to the required amount, the temperature control switch 13 immediately senses the set temperature (high temperature), and the main heating body 11 is powered off, so that the cooking liquid remaining amount is required. When the boiled liquid such as grass tea is used as the material of the cauldron, the switch 17 can be toggled to act on the second heating body 12, and the main heating body 11 stops energizing and heating. When the second heating body 12 is continuously heated until the temperature of the cooking liquid is the temperature set by the temperature control switch 14, the circuit of the second heating body 12 is powered off, so that the remaining cooking liquid is large (pot). Thus, by the selection function of the changeover switch 17, different heating bodies are selected. ” Emphasis added. See pg. 6.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Aken to incorporate the teachings of Chen to have the power between the first and second modes is altered by selectively energizing the heating elements.  One skilled in the art would have been motivated to combine the references because doing so would prevent overheating the food products.  See Chen, pg. 2.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Aken in view of Sutton, White, and further in view of U.S. Patent No. 2254946 (hereinafter Ireland).
Regarding claim 24, the cited prior art references teach all of the limitations of independent claim 1, which claim 24 depends upon, as discussed above. Additionally, the cited prior art references teach an outer wall (housing 12, Fig. 1, Van Aken) of the apparatus (apparatus 10, Fig. 1, Van Aken) and the mode-switching (pg. 8, ll. 15-28 and Figs. 3A-3C, Van Aken) snap-acting (col. 3, ll. 60-64, White) thermally sensitive actuator (bimetal 33, Sutton).


Ireland is directed toward a thermal timer for automatic toasters.  Ireland teaches aperture (aperture 157, col. 3, ll. 15-24 and Fig. 2, reproduced below, Ireland) in an outer wall of the apparatus near to the thermally sensitive actuator (Fig. 2, Ireland).

    PNG
    media_image4.png
    322
    613
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Van Aken to incorporate the teachings of Ireland to have an aperture in an outer wall of the apparatus near to the thermally sensitive actuator.  One skilled in the art would have been motivated to combine the references because doing so would provide uniform toasting of successive slices of bread.  See Ireland, col. 3, ll. 15-17.
Van Aken), the food item (product 18, Fig. 1, Van Aken), the aperture (aperture 157, col. 3, ll. 15-24 and Fig. 2, Ireland), and the mode-switching (pg. 8, ll. 15-28 and Figs. 3A-3C, Van Aken) snap-acting (col. 3, ll. 60-64, White) thermally sensitive actuator (bimetal 33, Sutton).
However, the cited prior art references do not explicitly teach comprising a shutter, the apparatus being arranged selectively to close the aperture when the apparatus is being operated to heat the food item; and to open the aperture, and thereby allow air to circulate around the actuator, when the apparatus is not operational to heat the food item.
Examiner notes that Van Aken discloses a shutter (lids 26, Fig. 1, Van Aken) on the top of the apparatus, as opposed to a bottom aperture as taught by Ireland.  Further, Van Aken discloses that “lids 26 are closed during the first cycle or cycles of the toasting process in order to facilitate a rapid increase of the toasting space’s temperature. When the control unit switches to the additional drying step the lids 26 are opened to facilitate transportation of heat in the toasting space to the outside world.”  See pg. 7, ll. 1 -4.  Examiner asserts that a person of ordinary skill would have duplicated the structure of the lids 26 to open and close Ireland.  A person of ordinary skill in the art would have been motivated to do so to facilitate a rapid increase of the toasting space’s temperature during operation and facilitate transportation of heat in the toasting space to the outside world.  See Van Aken, pg. 7, ll. 1-4.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Van Aken in view of Sutton, White, Ireland, and further in view of U.S. Patent No. 3760713 (hereinafter Sato).
Regarding claim 26, the cited prior art references teach all of the limitations of claim 25, which claim 26 depends upon, as discussed above.  Additionally, the cited prior art references teach the shutter (duplicated lids 26 on bottom of apparatus, Van Aken) and the vertically moveable carriage (carriage plate 16, Figs. 1-2, Sutton).
However, the cited prior art references do not explicitly teach wherein the shutter is coupled to the vertically moveable carriage.
Sato is directed toward a toaster with a closure cover.  Sato teaches wherein the shutter is coupled to the vertically moveable carriage (col. 5, ll. 20-29, Sato).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Van Aken to incorporate the teachings of Sato to have the shutter is coupled to the vertically moveable carriage.  One skilled in the art would have been motivated to combine the references because doing so would achieve the toasting of a slice of bread efficiently with a high quality of toasting by closing the bread inlet opening.  See Sato, col. 1, ll. 5-7.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Van Aken in view of Sutton, White, Ireland, Sato, and further in view of U.S. Patent Application Publication No. 20110132202 (hereinafter Zhang).
Regarding claim 27, the cited prior art references teach all of the limitations of claim 26, which claim 27 depends upon, as discussed above.  Additionally, the cited prior art references teach the shutter (lids 26, Fig. 1, Van Aken) and carriage (carriage plate 16, Figs. 1-2, Sutton).
However, the cited prior art references do not explicitly teach wherein the shutter is resiliently biased towards it open position but held closed when the carriage is in its operational position.
Zhang is directed toward a toaster.  Zhang teaches wherein the shutter is resiliently biased towards its open position but held closed when the carriage is in its operational position (paragraphs [0036]-[0037] and Figs. 5-6, Zhang).
Van Aken to incorporate the teachings of Zhang to have the shutter is resiliently biased towards it open position but held closed when the carriage is in its operational position.  One skilled in the art would have been motivated to combine the references because doing so would provide even and efficient toasting performance and shortens toasting time.  See Zhang, paragraph [0005].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Van Aken in view of Sutton, White, and further in view of U.S. Patent No. 5094154 (hereinafter Nopanen).
Regarding claim 28, the cited prior art references teach all of the limitations of independent claim 1, which claim 28 depends upon, as discussed above. Additionally, the cited prior art references teach wherein the second power in the second mode (drying step, Van Aken) is lower than the first power (Fig. 3 A, Van Aken) in the first mode (first cycle, Van Aken), and the a time spent in the second mode (pg. 3, ll. 11-16, Van Aken) and the mode-switching (pg. 8, ll. 15-28 and Figs. 3A-3C, Van Aken) snap-acting (col. 3, ll. 60-64, White) thermally sensitive actuator (bimetal 33, Sutton).
Van Aken discloses “the control unit controls the cooling device. This allows for the control unit applying an additional drying step to the toasting process by activating the cooling device,” emphasis added.  See pg. 3, ll. 11-16.  A person of ordinary skill in the art before the effective filing date of the instant application would recognize that the control unit disclosed in Van Aken to be equivalent to a microcontroller.  In view of the above, the claimed function is performed by the same structure.
However, the cited prior art references do not explicitly teach the time spent in the second mode is such that the thermally sensitive actuator is therefor able to reset immediately at the end of the second mode.
Nopanen teaches time spent in the second mode is such that the thermally sensitive actuator is therefore able to be reset immediately at the end of the second mode (col. 1, ll. 5-10 and col. 1, ll. 26-31, Nopanen).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Van Aken to incorporate the teachings of Nopanen to have the time spent in the second mode is such that the thermally sensitive actuator is therefor able to reset immediately at the end of the second mode.  One skilled in the art would have been Nopanen, col. 1, ll. 26-31.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/          Examiner, Art Unit 3761                                                                                                                                                                                              
/JUSTIN C DODSON/          Primary Examiner, Art Unit 3761